Title: To Thomas Jefferson from Henry Remsen, 7 October 1793
From: Remsen, Henry
To: Jefferson, Thomas



Dr. Sir
New York October 7th. 1793

Two days ago I received a letter from Mr. Bankson of your Office dated the 3d., enclosing a packet for Mr. G. Morris, one letter for Mr. Fenwick, one for Mr. Cathalan and one for Mr. dela Motte; and this day, having previously put them under cover to Mr. de la Motte, sent them by the Brig Rebecca owned in this port and bound to Havre. The Capt. promised to deliver the dispatch to Mr. de la Motte himself; and from what Mr. Bankson wrote me respecting Mr. Morris letter, I thought it proper to write a few lines to Mr. de la Motte, informing him it was your desire that that letter should be sent to Paris only by a confidential conveyance.
Mr. Bankson says the fever continues to rage with great violence; but our accounts, ‘tho still very distressing, were more favorable by this day’s post than they were the last week.
I have taken from on board the vessel to my own chamber the box containing the model, where it will remain in perfect safety. At present it would be impossible to get it to Philadelphia, there being few or none going thither either by land or water, except the post.
Messr. Brothers, Coster & Co. tell me they have received answers to several letters they sent by the Brig Sion, whence they infer that the letter bag of that vessel has at last got to Amsterdam. You may recollect, Sir, that some important dispatches you sent me for Mr. Short remained long unaccounted for—they were sent by this vessel, which foundered soon after she sailed; but the Capt: Crew and letter bag were picked up by another vessel, and carried into Newfoundland. It must be satisfactory to you, knowing the letters were preserved, should they have 
 
reached Mr. Short without inspection, even should they now be useless. I hope, Sir, you either have had, or soon will have an acknowledgment of their receipt.
I enclose a few of the latest papers, in one of which vizt. that of the 3d., is a list of the american vessels captured by the new Providence privateers, and carried in and detained there. I have the Honor to be with great respect and esteem, Dr. Sir Your most obt. & most h’ble servt.

Henry Remsen

